By the Court:
The application here is for - a writ of certiorari to the County Court .of Santa Clara County. The affidavit upon which it is founded does not conform to the thirty-seventh rule of practice of this Court, in that it omits to set forth any reason why the application for the writ was not made to the District Court of the Twentieth Judicial District in and for the County of Santa Clara (Code of Civil Procedure, Sec. 57, Subd. 5), or to the Judge of that Court. (Id. Sec. 1108.)
Motion denied.